NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAW.  NO TRANSFER OF THIS WARRANT OR
OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF SHALL BE VALID OR EFFECTIVE
UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAW, OR (B) THE HOLDER SHALL DELIVER TO THE COMPANY AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND OF ANY
APPLICABLE STATE SECURITIES LAW.

Warrant No.  

Date

VINCERA, INC.

STOCK PURCHASE WARRANT

Vincera, Inc., a Delaware corporation (the “Company”), hereby grants to [Holder
Name] (together with its registered assignee or transferee being referred to
herein as the “Holder”) the right to purchase, at any time and from time to time
on and after the earlier of (i) immediately prior to the consummation of the
Private Placement (as defined below) or (ii)  until the Expiration Date (as
defined below), up to ___________________ of fully paid and nonassessable shares
of the Common Stock of the Company, par value $0.001 per share (the “Common
Stock”).  As used herein, the term “Private Placement” shall mean the private
sale of Common Stock of the Company (including any securities into which or for
which such shares may be exchanged for, or converted into, pursuant to any stock
dividend, stock split, stock combination, recapitalization, reclassification,
reorganization or other similar event,) at an aggregate purchase price of up to
$10,225,000 in addition to the issuance of up to approximately 8,492,167 shares
of Common Stock upon cancellation of indebtedness.  

This Stock Purchase Warrant (hereinafter, this “Warrant”) shall expire and be of
no further force or effect upon the earliest of (i) eighteen (18) months after
the final closing of the Private Placement as determined in accordance with the
Purchase Agreement (defined below), (ii) twelve (12) months following the
consummation of a best efforts commitment, underwritten public offering,
(iii) the sale of all or substantially all of the Company’s assets, or
(iv) immediately prior to any merger or consolidation of the Company in which
the Company is not the surviving entity (the earliest of such events being the
“Expiration Date”); provided that the Company shall give notice to the Holder at
least 20 days prior to the events set forth in clauses (ii) through (iv).  This
Warrant is being issued pursuant to the terms of a Securities Purchase Agreement
by and between the Company and the Holder (the “Purchase Agreement”).

Section 1.

Exercise and Vesting of Warrant.

1.1.

Exercise; Vesting.  Subject to adjustment as hereinafter provided, the rights
represented by this Warrant are exercisable on and after the earlier of (i)  the
date of the final





--------------------------------------------------------------------------------

Closing of the Private Placement as determined in accordance with the Purchase
Agreement and for eighteen (18) months thereafter, or (ii)  until the Expiration
Date (the “Exercise Date”), at a price (the “Exercise Price”) per share equal to
$0.50.  The Exercise Price shall be payable in cash, or by certified or official
bank check.  This Warrant is fully vested.  

1.2.

Delivery of Certificate.  Upon surrender of this Warrant with a duly executed
Notice of Exercise in the form of Annex A attached hereto, together with payment
of the Exercise Price for the Warrant Shares purchased, at the Company’s
principal executive offices presently located at 611 South Congress, Suite 350,
Austin, Texas 78704, or at such other address as the Company shall have advised
the Holder in writing (the “Designated Office”), the Holder shall be entitled to
receive a certificate or certificates for the Warrant Shares so purchased.  The
Company agrees that the Warrant Shares shall be deemed to have been issued to
the Holder as of the close of business on the date on which this Warrant shall
have been surrendered together with the Notice of Exercise and payment for such
Warrant Shares.

Section 2.

Transfer; Issuance of Stock Certificates; Restrictive Legends.

2.1.

Transfer.  Subject to compliance with the restrictions on transfer set forth in
this Warrant and in the Purchase Agreement, each transfer of this Warrant and
all rights hereunder, in whole or in part, shall be registered on the books of
the Company to be maintained for such purpose, upon surrender of this Warrant at
the Designated Office, together with a written assignment of this Warrant in the
form of Annex B attached hereto duly executed by the Holder or its agent or
attorney.  Upon such surrender and delivery, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, if any.  A Warrant, if properly assigned in compliance with the
provisions hereof, may be exercised by the new Holder for the purchase of
Warrant Shares without having a new Warrant issued.  Prior to due presentment
for registration of transfer thereof, the Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof (notwithstanding
any notations of ownership or writing thereon made by anyone other than a duly
authorized officer of the Company) for all purposes and shall not be affected by
any notice to the contrary.  All Warrants issued upon any assignment of Warrants
shall be the valid obligations of the Company, evidencing the same rights, and
entitled to the same benefits as the Warrants surrendered upon such registration
of transfer or exchange.  Notwithstanding the foregoing, the Holder hereof may
not transfer rights to any subsequent Holder who is not a Major Purchaser (as
defined below) without the prior written consent of the Company, which consent
shall not be unreasonably withheld.  As used herein, the term “Major Purchaser”
shall mean any person who, originally or as a result of the transaction,
assignment or transfer, owns in the aggregate at least 250,000 shares of
Preferred Stock and/or Common Stock of the Company (as adjusted for any stock
split, combination, reclassification or other similar event).

2.2.

Stock Certificates.  Certificates for the Warrant Shares shall be delivered to
the Holder within a reasonable time after the rights represented by this Warrant
shall have been exercised pursuant to Section 1, and a new Warrant representing
the shares of Common Stock, if any, with respect to which this Warrant shall not
then have been exercised shall also be issued to the Holder within such time.
 The issuance of certificates for Warrant Shares upon the exercise





2




--------------------------------------------------------------------------------

of this Warrant shall be made without charge to the Holder hereof including,
without limitation, any documentary, stamp or similar tax that may be payable in
respect thereof; provided, however, that the Company shall not be required to
pay any income tax to which the Holder hereof may be subject in connection with
the issuance of this Warrant or the Warrant Shares; and provided further, that
if Warrant Shares are to be delivered in a name other than the name of the
Holder hereof representing any Warrant being exercised, then no such delivery
shall be made unless the person requiring the same has paid to the Company the
amount of transfer taxes or charges incident thereto, if any.

2.3.

Restrictive Legends.

(a)

Except as otherwise provided in this Section 2, each certificate for Warrant
Shares initially issued upon the exercise of this Warrant, and each certificate
for Warrant Shares issued to any subsequent transferee of any such certificate,
shall be stamped or otherwise imprinted with a legend in substantially the
following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW.  NO TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE SHALL
BE VALID OR EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (B) THE HOLDER SHALL DELIVER TO THE COMPANY
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY
THAT SUCH PROPOSED TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS.”

(b)

Except as otherwise provided in this Section 2, each Warrant shall be stamped or
otherwise imprinted with a legend in substantially the following form:

“NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE THEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAW, NO TRANSFER OF THIS WARRANT OR
OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF SHALL BE VALID OR EFFECTIVE
UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAW, OR (B) THE HOLDER SHALL DELIVER TO THE COMPANY AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND OF ANY
APPLICABLE STATE SECURITIES LAW.”





3




--------------------------------------------------------------------------------

Notwithstanding the foregoing, the legend requirements of this Section 2 shall
terminate as to any particular Warrant or Warrant Share when the Company shall
have received from the Holder thereof an opinion of counsel in form and
substance reasonably acceptable to the Company that such legend is not required
in order to ensure compliance with the Securities Act.  Whenever the
restrictions imposed by this Section 2 shall terminate, the Holder hereof or of
Warrant Shares, as the case may be, shall be entitled to receive from the
Company without cost to such Holder a new Warrant or certificate for Warrant
Shares of like tenor, as the case may be, without such restrictive legend.

Section 3.

Adjustment of Number of Shares; Exercise Price; Nature of Securities lssuable
Upon Exercise of Warrants.

3.1.

Exercise Price; Adjustment of Number of Shares.  The Exercise Price set forth in
Section 1 hereof and the number of shares purchasable hereunder shall be subject
to adjustment from time to time as hereinafter provided.

(a)

Reclassification, etc.  If the Company, at any time while this Warrant, or any
portion thereof, remains outstanding and unexpired, shall, by the
reclassification or exchange of securities or otherwise, change any of the
securities as to which purchase rights under this Warrant exist into the same or
a different number of securities of any other class or classes, this Warrant
shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification, exchange, or other change and the
Exercise Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 3.

(b)

Stock Splits, Stock Dividends and Reverse Stock Splits.  In case at any time the
Company shall split or subdivide the outstanding shares of Common Stock into a
greater number of shares, or shall declare and pay any stock dividend with
respect to its outstanding stock that has the effect of increasing the number of
outstanding shares of Common Stock, the Exercise Price in effect immediately
prior to such subdivision or stock dividend shall be proportionately reduced and
the number of Warrant Shares purchasable pursuant to this Warrant immediately
prior to such subdivision or stock dividend shall be proportionately increased,
and conversely, in case at any time the Company shall combine its outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect immediately prior to such combination shall be proportionately increased
and the number of Warrant Shares purchasable upon the exercise of this Warrant
immediately prior to such combination shall be proportionately reduced.

(c)

Adjustments for Dividends in Stock or Other Securities of Property.  If while
this Warrant, or any portion hereof, remains outstanding and unexpired the
Holder of the securities as to which purchase rights under this Warrant exist at
the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend, then and in each
case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration





4




--------------------------------------------------------------------------------

therefor, the amount of such other or additional stock or other securities or
property of the Company that such Holder would hold on the date of such exercise
had it been the Holder of record of the security receivable upon exercise of
this Warrant on the date hereof and had thereafter, during the period from the
date hereof to and including the date of such exercise, retained such shares
and/or all other additional stock available by it as aforesaid during such
period, giving effect to all adjustments called for during such period by the
provisions of this Section 3.

3.2.

Timing of Exercise Price Adjustment.  No adjustment of the Exercise Price shall
be made unless such adjustment would require an increase or decrease of at least
$0.35 in such price; provided that any adjustments which by reason of this
Section 3.2 are not required to be made shall be carried forward and shall be
made at the time of and together with the next subsequent adjustment which,
together with any adjustment(s) so carried forward, shall require an increase or
decrease of at least $0.05 in the Exercise Price then in effect hereunder.

3.3.

Accountant’s Certificate.  In each case of an adjustment in the Exercise Price,
number of Warrant Shares or other stock, securities or property receivable upon
the exercise of this Warrant, the Company shall compute, and upon the Holder’s
request shall at the Company’s expense cause the Company’s independent public
accountants to certify such computation in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment and showing in
detail the facts upon which such adjustment is based, including a statement of
(i) the number of shares of Common Stock of each class outstanding or deemed to
be outstanding, (ii) the adjusted Exercise Price and (iii) the number of Warrant
Shares issuable upon exercise of this Warrant.  The Company will forthwith mail
a copy of each such certificate to the Holder hereof.  In the event that the
Holder disputes such adjustment, the Holder shall be entitled to select an
additional firm of independent certified public accountants of national standing
and paid for by the Holder to certify such adjustment and the Company and the
Holder shall use their good faith best efforts to agree on such adjustment based
on the reports of the two accounting firms.  In the event that the Company and
the Holder are still unable to reach agreement as to such adjustment, the
Company and the Holder agree to submit such determination to binding
arbitration.  Upon determination of such adjustment, the Board of Directors
shall forthwith make the adjustments described therein.

Section 4.

Registration; Exchange and Replacement of Warrant; Reservation of Shares.

The Company shall keep at the Designated Office a register in which the Company
shall provide for the registration, transfer and exchange of this Warrant.  The
Company shall not at any time, except upon the dissolution, liquidation or
winding-up of the Company, close such register so as to result in preventing or
delaying the exercise or transfer of this Warrant.

The Company may deem and treat the person in whose name this Warrant is
registered as the Holder and owner hereof for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
registration or transfer as provided in this Section 4.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and (in case of loss,
theft or destruction) of indemnity





5




--------------------------------------------------------------------------------

satisfactory to it, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will (in the absence of notice to the
Company that the Warrant has been acquired by a bona fide purchaser) make and
deliver a new Warrant of like tenor, in lieu of this Warrant without requiring
the posting of any bond or the giving of any security.

The Company shall at all times reserve and keep available out of its authorized
shares of Common Stock, solely for the purpose of issuance upon the exercise of
this Warrant, such number of shares of Common Stock as shall be issuable upon
the exercise hereof.  The Company covenants and agrees that, upon exercise of
this Warrant and payment of the Exercise Price therefor, if applicable, all
Warrant Shares issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable.

Section 5.

Fractional Warrants and Fractional Shares.

If the number of Warrant Shares purchasable upon the exercise of this Warrant is
adjusted pursuant to Section 3 hereof, the Company shall nevertheless not be
required to issue fractions of shares, upon exercise of this Warrant or
otherwise, or to distribute certificates that evidence fractional shares.  With
respect to any fraction of a share called for upon any exercise hereof, the
Company shall pay to the Holder an amount in cash equal to such fraction
multiplied by the current market value of such fractional share as may be
prescribed by the Board of Directors of the Company.

Section 6.

Warrant Holders Not Deemed Stockholders.

No Holder of this Warrant shall, as such, be entitled to vote or to receive
dividends or be deemed the Holder of Warrant Shares that may at any time be
issuable upon exercise of this Warrant for any purpose whatsoever, nor shall
anything contained herein be construed to confer upon the Holder of this
Warrant, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or for the election of directors or upon
any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issue or reclassification of stock, change of par value or change of stock to no
par value, consolidation, merger or conveyance or otherwise), or to receive
notice of meetings, or to receive dividends or subscription rights, until such
Holder shall have exercised this Warrant and been issued Warrant Shares in
accordance with the provisions hereof.

Section 7.

Notices.

All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been duly made when delivered personally, or
mailed by registered or certified mail, return receipt requested, or telecopied
or telexed and confirmed in writing and delivered personally or mailed by
registered or certified mail, return receipt requested (a) if to the Holder of
this Warrant, to the address of such Holder as shown on the books of the
Company, or (b) if to the Company, to the address set forth in Section 1.2 of
this Warrant; or at such other address as the Holder or the Company may
hereafter have advised the other.





6




--------------------------------------------------------------------------------




Section 8.

Successors.

All the covenants, agreements, representations and warranties contained in this
Warrant shall bind the parties hereto and their respective heirs, executors,
administrators, distributees, successors, assigns and transferees.

Section 9.

Law Governing.

THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

Section 10.

Entire Agreement; Amendments and Waivers.

This Warrant is one of a series of warrants (the “Purchase Warrants”) to be
issued in connection with the Purchase Agreement.  None of the Purchase
Warrants, nor any term thereof, may be amended, waived, discharged or terminated
except by a written instrument signed by the Company and a majority of the
holders of the Purchase Warrants, and any such amendment, waiver, discharge or
termination shall be binding on all of the holders of Purchase Warrants.

Section 11.

Severability; Headings.

If any term of this Warrant as applied to any person or to any circumstance is
prohibited, void, invalid or unenforceable in any jurisdiction, such term shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
invalidity without in any way affecting any other term of this Warrant or
affecting the validity or enforceability of this Warrant or of such provision in
any other jurisdiction.  The section headings in this Warrant have been inserted
for purposes of convenience only and shall have no substantive effect.

[Signature Page Follows]





7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Stock Purchase Warrant to be
duly executed as of the date first written above, and signed by the parties
effective as of the date first above written.




VINCERA, INC.

By:   /s/David R. Malmstedt




Print Name:  David R. Malmstedt, CEO








Signature Page to

Stock Purchase Warrant




--------------------------------------------------------------------------------




Holders of Subordinated Promissory Notes Canceled

Name

Principal & Interest Converted

Common Shares

Warrant Shares

    

Richard Crumly

$36,000.00

100,000

25,000

Kevin McAuliffe

$27,457.56

76,271

38,136

Odyssey Marketing Group, Inc.

$56,164.32

156,012

78,006

Azar Computing

$28,027.40

77,854

38,927

Mary Ann Thompson-Frenk “F” Trust

$560,441.16

1,556,781

778,391

Gregory Brown

$33,863.01

94,064

47,032

George W. & Elizabeth Race

$28,006.85

77,797

38,898

Gregory E. Wolski

$11,227.40

31,187

15,594

T.J. Sharp

$44,898.48

124,718

62,359

Tim Glass

$16,684.92

46,347

23,174

Kristine Holland

$10,000.00

27,778

13,889

Carl Kleinmann

$11,232.72

31,202

15,601

Wayne Parkman

$111,588.84

309,969

154985

Paul Foreman

$115,315.07

320,320

160,160

Gene Paul Conrad

$20,301.12

56,392

14,098

Robert Allison

$103,000.00

286,111

71,528

Celia Martin

$22,399.92

62,222

31,111

Richard L. Hunter Jr.

$56,000.16

155,556

77,778

Michael & Kimberly Kline

$27,862.92

77,397

38,699

Dorchie Ferrell

$55,917.72

155,327

77,664

John B. Hall

$28,109.52

78,082

39,041

Robert Allison

$110,575.44

307,154

153,577

Don & Alice Frenk

$30,387.95

84,411

42,205

Sherry Ellenbogen

$56,205.48

156,126

78,063

Richard D. Gift

$28,006.85

77,797

38,898

Eric Sutherland

$27,794.52

77,207

38,604

Ron Bowling

$56,054.79

155,708

77,854

Michael McAuliffe

$43,459.69

120,721

60,361

M. Marcus Malinak

$21,590.02

59,972

29,986

Michael Craddock

$56,465.75

156,849

78,425

Renata I. Krajnik

$11,435.62

31,766

15,883

Greg W.Sparks

$85,726.03

238,128

119,064

    














 




--------------------------------------------------------------------------------

ANNEX A

NOTICE OF EXERCISE

(To be executed upon partial or full
exercise of this Warrant)







The undersigned hereby irrevocably elects to exercise the right to purchase
shares of Common Stock of Vincera, Inc. covered by this Warrant according to the
conditions hereof and herewith makes payment of the Exercise Price of such
shares in full in the amount of $______________.




By:  




(Signature of Registered Holder)




Dated:  














A-1




--------------------------------------------------------------------------------

ANNEX B

ASSIGNMENT FORM







FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:







Name and Address of Assignee


No. of Shares of Common Stock

     




and does hereby irrevocably constitute and appoint _______________________
attorney-in-fact to register such transfer onto the books of Vincera, Inc.
maintained for the purpose, with full power of substitution in the premises.




Dated:  



Print Name:  






Signature:  




Witness:  










NOTICE:

The signature on this assignment must correspond with the name as written upon
the face of this Warrant in every particular, without alteration or enlargement
or any change whatsoever.








B-1


